Pursuant to section 529 of the Code of Criminal Procedure, the defendants, who have Been released by virtue of a certificate of reasonable doubt, move to extend their time to argue their pending appeal and for a further stay of the judgment of conviction pending the determination of the appeal. Motion granted, and defendants’ time enlarged to the January 1961 Term, on condition that they perfect their appeal and be ready to argue or submit it at -said term. The appeal is ordered on the calendar for said term. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.